t c memo united_states tax_court daniel stern and reizel stern petitioners v commissioner of internal revenue respondent docket no filed date ps husband and wife with many children resided in israel at all relevant times p-h was a u s citizen whereas p-w was not none of ps’ children was born a u s citizen and none became a u s citizen until after the close of the taxable years in issue on their returns ps claimed dependency_exemption deductions for their children as well as nonrefundable and refundable child tax_credits r disallowed such deductions and credits held r’s summary_judgment motion will be granted ps are not entitled to either the dependency_exemption deductions or the child tax_credits see sec_152 sec_24 carlebach v commissioner t c __ date daniel stern and reizel stern pro sese scott a hovey for respondent memorandum opinion armen special_trial_judge this case is before the court on respondent’s motion for summary_judgment filed date pursuant to rule in his motion respondent moves for a summary adjudication in his favor as to the underlying deficiencies additions to tax and penalties determined by him in the notice_of_deficiency petitioners filed an objection to respondent’s motion on date thereafter by order dated date respondent’s motion was assigned for disposition as a threshold matter we must decide whether disposition of this case by summary_judgment is appropriate if so we must then decide whether petitioners are entitled to the dependency_exemption deductions and the child tax_credits claimed by them on their returns for the years in issue at the time that the petition was filed petitioners resided in israel background petitioners are a married couple and were married throughout the period at issue in this case ie the taxable calendar years and all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue during that period petitioners resided in israel petitioner daniel stern was a u s citizen whereas petitioner reizel stern was not petitioners have many children throughout the period at issue petitioners’ children resided in israel none of petitioners’ children was born as a u s citizen and none of petitioners’ children became a u s citizen until date petitioners filed joint federal_income_tax returns for the years in issue petitioners filed their returns on the following dates year date filed date date date date see immigration and nationality act of ina pub_l_no sec_301 sec_66 stat pincite as amended u s c sec_1401 specifying who shall be nationals and citizens of the united_states at birth see also id sec u s c sec permitting a parent who is a citizen_of_the_united_states to apply for naturalization on behalf of a child born outside of the united_states who has not acquired citizenship automatically under ina sec u s c sec relating to children born outside of the united_states and residing permanently in the united_states petitioners have another child their tenth who was born in date and became a u s citizen in date see generally sec_6013 permitting joint returns by husband and wife see sec_6013 permitting an election to treat a nonresident_alien_individual as a resident_of_the_united_states on their federal_income_tax returns for the years in issue petitioners claimed personal exemptions for themselves and dependency_exemptions for their children as follows number of exemptions claimed year personal dependency total also on their federal_income_tax returns for the years in issue petitioners reported and claimed the following items in the indicated amounts reported claimed tax liability1 additional refund year earned_income ctc ctc ctc rec’d dollar_figure dollar_figure -0- dollar_figure dollar_figure big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number tax_liability before and after child_tax_credit ctc in the notice_of_deficiency respondent disallowed the dependency_exemption deductions the child_tax_credit and the additional_child_tax_credit claimed by petitioners for each of the years in issue respondent also determined other adjustments to income made by respondent in the notice_of_deficiency continued that for each of the years in issue petitioners were liable for the addition_to_tax under sec_6651 and for the accuracy-related_penalty under sec_6662 petitioners timely filed a petition for redetermination challenging respondent’s deficiency determinations see sec_6213 petitioners did not challenge respondent’s determinations regarding their liability for the additions to tax and the accuracy-related_penalties continued are without tax effect given our disposition of the issues discussed infra in the text because petitioners did not challenge either the additions to tax or the penalties those matters are deemed to be conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded see also 123_tc_213 applying the swain rationale to an addition_to_tax under sec_6651 118_tc_358 relieving the commissioner of any burden of production under sec_7491 as to the accuracy-related_penalty under sec_6662 i f an individual does not challenge a penalty by assigning error to it and is therefore deemed to concede the penalty also in their objection to respondent’s summary_judgment motion petitioners do not seek to raise any issue regarding the additions to tax or the accuracy-related_penalties even though respondent argues in his motion that petitioners should be deemed to have conceded them discussion a summary_judgment rule provides for summary_judgment summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy but we may grant summary_judgment only if there are no genuine issues of material fact rule a 85_tc_527 as the moving party respondent bears the burden of proving that no genuine issue exists as to any material fact and that respondent is entitled to judgment as a matter of law see 115_tc_554 petitioners as the party opposing summary_judgment must do more than simply suggest that there is some metaphysical doubt as to the material facts 475_us_574 but must set forth specific facts which show that a question of genuine material fact exists see rule d 477_us_317 upon review of the record we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law accordingly for the reasons that follow we shall grant respondent’s motion b dependency_exemption deductions in the case of an individual sec_151 authorizes as deductions in computing taxable_income the exemptions provided by such section in particular sec_151 allows an exemption for each individual who is the taxpayer’s dependent as defined in sec_152 in order for a child to qualify as a dependent various requirements must be satisfied relevant here is the requirement that the child must be a citizen or national of the united_states or a resident_of_the_united_states or a country contiguous to the united_states sec_152 in the instant case petitioners and their children resided in israel during the years in issue none of petitioners’ children was born as a u s citizen and none became a u s citizen until date accordingly none of petitioners’ children qualifies as a dependent within the meaning of sec_152 and petitioners are therefore not entitled to a dependency_exemption deduction under sec_151 for any of the years in issue see carlebach v commissioner t c __ date sec_151 and sec_152 were amended by the working families tax relief act of pub_l_no sec stat pincite effective for tax years beginning after date the amendments however do not affect our disposition of the issue before us and the statutory references in the text apply to all four taxable years in issue c child_tax_credit sec_24 allows as a credit against the tax imposed a specified amount commonly know as the child_tax_credit sec_24 makes a portion of the credit refundable and such portion is popularly known as the additional_child_tax_credit in order to qualify for a child_tax_credit various requirements must be satisfied principal among these is the requirement that there be a qualifying_child see sec_24 such term is defined by sec_24 pursuant to sec_24 a child is not a qualifying_child for purposes of the child_tax_credit if such child is neither a citizen or national of the united_states nor a resident_of_the_united_states as previously stated during the years at issue petitioners and their children resided in israel none of petitioners’ children was born as a u s citizen and none became a u s citizen until date accordingly none of petitioners’ children qualifies as a qualifying_child within the meaning of sec_24 and petitioners are therefore not entitled to a child_tax_credit whether refundable or nonrefundable for sec_24 was amended by the working families tax relief act of sec_101 sec_118 stat pincite with certain amendments being effective for tax years beginning after date these amendments however do not affect our disposition of the issue before us and the statutory references in the text apply to all four taxable years in issue any of the years in issue see carlebach v commissioner t c __ date d conclusion in order to give effect to the foregoing an appropriate order and decision will be entered
